Case: 14-1674      Document: 16      Page: 1     Filed: 10/21/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                      ANNE STAUFFER,
                       Plaintiff-Appellee,

                                v.

                      KELLY MILLER,
                     Defendant-Appellant.
                    ______________________

                          2014-1674
                    ______________________

     Appeal from the United States District Court for the
 District of Columbia in No. 1:14-mc-00454-ABJ-AK, Judge
 Amy Berman Jackson.
                  ______________________
                          PER CURIAM.
                           ORDER
     The parties were directed to show cause why this ap-
 peal should not be transferred to the United States Court
 of Appeals for the District of Columbia Circuit. The
 Library of Congress responded and argued that the ap-
 peal should be transferred. Kelly Miller responded that
 the Superior Court of the District of Columbia does not
 have jurisdiction over this appeal.
     Miller does not respond concerning the jurisdiction of
 the United States Court of Appeals for the District of
 Columbia Circuit, which is the jurisdictional issue before
Case: 14-1674         Document: 16   Page: 2   Filed: 10/21/2014



 2                                         STAUFFER   v. MILLER



 this court. This court is a court of limited jurisdiction,
 which does not include jurisdiction over the appeal of a
 subpoena     matter    removed     to    federal    court.
 28 U.S.C. § 1295.
     Pursuant to 28 U.S.C. 1631, this court is authorized to
 transfer a case to a court in which the appeal could have
 been brought at the time it was filed or noticed, here, the
 United States Court of Appeals for the District of Colum-
 bia Circuit.
       Accordingly,
       IT IS ORDERED THAT:
     The appeal and all pending motions are transferred to
 the United States Court of Appeals for the District of
 Columbia Circuit pursuant to 28 U.S.C. 1631.

                                       FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                      Daniel E. O’Toole
                                      Clerk of Court
 s25